Citation Nr: 1431396	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-36 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1978.  He had additional service in the Army National Guard.  The Veteran died in June 1993.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2012, a hearing was held before the undersigned sitting at the RO.  At that time, the appellant submitted additional evidence with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).  

The VBMS and Virtual VA folders have been reviewed.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2003 rating decision, the RO determined that new and material evidence had not been received to reopen a claim of service connection for the cause of the Veteran's death.  

2.  The evidence associated with the claims folder subsequent to the April 2003 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death and is neither cumulative nor redundant of evidence already of record.  


CONCLUSION OF LAW

New and material evidence has been received since the final April 2003 rating decision; the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen the claim of entitlement to service connection for the cause of the Veteran's death and to remand for further development, a detailed discussion regarding VA's duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Analysis

By way of history, the appellant filed a claim for dependency and indemnity compensation in November 1993.  The RO denied service connection for the cause of the Veteran's death in April 1994 and January 1995, essentially based on a finding that the Veteran's death was not due to a service-related condition.  The appellant did not appeal these decisions and they are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In March 2000, the appellant sought to reopen her claim and this was denied in November 2000.  Additional evidence was submitted within the one-year appeal period and in April 2003, the RO again denied service connection for the cause of the Veteran's death, finding that new and material evidence had not been submitted to reopen the claim.  The appellant did not appeal this decision and it is also final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In May 2009, the appellant submitted a claim to reopen.  In August 2009, the RO determined that new and material evidence sufficient to reopen the claim had not been submitted.  The appellant disagreed with the decision and perfected this appeal.  

Pertinent evidence at the time of the April 2003 rating decision included the Veteran's death certificate, autopsy report, service treatment records, VA medical center records, private medical records, and lay statements.  The evidence did not show that a service-connected condition caused or contributed to the Veteran's death.  

Evidence submitted since the April 2003 rating decision includes lay statements and testimony.  The appellant provided additional information regarding the Veteran's cause of death, symptoms during service, and the claimed theories of entitlement.  On review, the Board finds this evidence to be new and material.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim is reopened.  




ORDER

The application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

As noted, the RO most recently denied the claim of service connection for the cause of the Veteran's death because new and material evidence had not been submitted.  The decision above reopens the claim.  As the RO has not considered the claim on the merits, a remand is necessary.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Additionally, the Board finds that further development is needed.  See 38 C.F.R. § 3.159(c).

Evidence of record shows that the Veteran was receiving disability benefits from the Social Security Administration at the time of his death.  Efforts should be made to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Certificate of Death shows the immediate cause of the Veteran's death as cardiac arrhythmia heart failure due to sarcoid tumor of heart and pulmonary edema.  The autopsy report indicates that the Veteran died with advanced sarcoidosis with widespread tubercles in many organs.  There was massive involvement in the heart, consistent with primary myocardial sarcoidosis.  The immediate cause of death was most likely related to conduction disturbances and cardiac arrhythmia.  There was also evidence of right ventricular hypertrophy secondary to lung involvement by sarcoidosis with evidence of cor pulmonale.  

The Veteran was not service-connected for any of the disorders listed on the Certificate of Death.  The appellant, however, has raised several theories of entitlement.  In a November 1993 letter, a private attorney argued on her behalf that the medication used to treat the Veteran's service-connected PTSD adversely affected his coronary disorder.  In a December 1994 statement, the appellant stated that the Veteran was treated for an illness that had symptoms of sarcoidosis when he was in the service and she felt this was the beginning of his sarcoidosis.  In her February 2010 VA Form 9, the appellant argued that the Veteran's PTSD caused or contributed to his death.  At the hearing, she argued that the cause of his death was ischemic heart disease related to Agent Orange exposure during service in Vietnam.  She further testified that the Veteran had numerous complaints during service and she was wondering if the disorder (e.g., sarcoidosis) had been surfacing back then.  

The Board notes that in February 2012, the RO denied entitlement to retroactive benefits for the issues of service connection for ischemic heart disease and for service connection for the cause of the Veteran's death.  See Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III) (now codified at 38 C.F.R. § 3.816).  

Notwithstanding, and for purposes of the claim currently on appeal, the Board finds that a VA medical opinion is needed to determine whether the cause of the Veteran's death is considered an ischemic heart disease under 38 C.F.R. § 3.309(e).  Opinions should also be obtained regarding the other claimed theories of entitlement.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the Social Security Administration all medical records upon which any award of disability benefits was based.  All records obtained or any response received should be associated with the claims folder.

2.  Thereafter, the AOJ should request a medical opinion regarding the cause of the Veteran's death.  The claims folder, to include any relevant electronic records, should be available for review.  

The examiner is requested to respond to the following questions:

(a) Does the listed cause of the Veteran's death qualify within the generally accepted medical definition of "ischemic heart disease"?  See 38 C.F.R. § 3.309(e), 
Note 3.

(b) If the Veteran's cause of death was not due to ischemic heart disease, is it at least at least as likely as not that any of the listed causes of death first manifested during service or are otherwise related to service; and 

(c) If the Veteran's cause of death is not due to ischemic heart disease or otherwise related to service, is it at least as likely as not that any of his service-connected disabilities (PTSD, residual of shell fragment wound right flank, irritable bowel syndrome, fracture of fifth metacarpal right hand, and residuals of exploratory laparotomy and appendectomy) substantially or materially contributed to his cause of death.  

A complete rationale must be provided for any opinion offered.  

3.  After completing the requested action and any additional development deemed appropriate, the AOJ must readjudicate the issue of entitlement to service connection for the cause of the Veteran's death on a de novo basis.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


